Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1 and 16 have been examined and rejected. 
Claims 2–15 and 17–20 have been objected to. 

Allowable Subject Matter
Claims 2–15 and 17–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,524,006.

US 17/238,559  Claim 1
US 10,524,006 Claim 1
A device for transitioning content, the device comprising: a memory; one or more user interface devices configured to provide an output to a user; a transceiver configured to wirelessly communicate with a communication network; one or more sensors; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 
A device for transitioning content, the device comprising: a memory; and a hardware processor of a media playback device that, when executing computer executable instructions stored in the memory, is configured to: 

receive a first signal that includes first image data associated with the media playback device;
inhibit presentation of content on the one or more user interface devices of the device based on a determination that the first sensor data does not uniquely identify the user from a plurality of users associated with the device;
identify a first user based on the first signal;
cause media content to be presented on the media playback device based on the identification of the first user; 
receive, at a second time point, from the one or more sensors associated with the device, second sensor data;
receive a second signal that includes second image data associated with the media playback device; 
determine that the second sensor data uniquely identifies the user from the plurality of users associated with the device; and
determine that the first user has moved from the media playback device; and 
cause the content to be presented on the one or more user interface devices of the device based on a determination that the second sensor data uniquely identifies the user.
cause the media content to no longer be presented by the media playback device.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,257,571. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant independent claim 16 contains limitations similar to patented independent claim 11 and is rejected for similar reasons. 


Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,257,571.

US 17/238,559  Claim 1
US 10,257,571 Claim 1
A device for transitioning content, the device comprising: a memory; one or more user interface devices configured to provide an output to a user; a transceiver configured to wirelessly communicate with a communication network; one or more sensors; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 
A device for transitioning content, the device comprising: a memory; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 
receive, at a first time point, from the one or more sensors associated with the device, first sensor data;
receive one or more signals that include first image data associated with a first media playback device that has been assigned a first environment and second image data associated with a second media playback device that has been assigned a second environment;
inhibit presentation of content on the one or more user interface devices of the device based on a determination that the first sensor data does not uniquely identify the user from a plurality of users associated with the device;
receive, at a second time point, from the one or more sensors associated with the device, second sensor data;
determine that the second sensor data uniquely identifies the user from the plurality of users associated with the device; and
determine, from the received signal, that a viewer has moved from the first environment to the second environment during playback of a media content item on the first media playback device in the first environment; and
cause the content to be presented on the one or more user interface devices of the device based on a determination that the second sensor data uniquely identifies the user.
causing the media content item to be presented on the second media playback device in response to detecting that the viewer has moved from the first environment to the second environment during the playback of the media content item on the first media playback device.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,257,571. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the .
Instant independent claim 16 contains limitations similar to patented independent claim 8 and is rejected for similar reasons.

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,992,986.

US 17/238,559  Claim 1
US 10,992,986 Claim 1
A device for transitioning content, the device comprising: a memory; one or more user interface devices configured to provide an output to a user; a transceiver configured to wirelessly communicate with a communication network; one or more sensors; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 
A device for transitioning content, the device comprising: a memory; and a hardware processor that, when executing computer executable instructions stored in the memory, is configured to: 
receive, at a first time point, from the one or more sensors associated with the device, first sensor data;
receive, at a first time point, from a camera associated with the device, first image data; 
inhibit presentation of content on the one or more user interface devices of the device based on a determination that the first sensor data does not uniquely identify the user from a plurality of users associated with the device;
determine that the first image data does not include a face of a user; 
in response to determining that the first image data does not include the face of the user, inhibit presentation of content on a display of the device;
receive, at a second time point, from the one or more sensors associated with the device, second sensor data;
receive, at a second time point, from the camera associated with the device, second image data, wherein the second image data includes the face of the user; 
determine that the second sensor data uniquely identifies the user from the plurality of users associated with the device; and
determine a user identifier that uniquely identifies the user from a plurality of users associated with the device based on the second image data; 

select a content item associated with the user identifier; and cause the content item to be presented on the display of the device.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,257,571. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant independent claim 16 contains limitations similar to patented independent claim 7 and is rejected for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426